Citation Nr: 1746822	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-24 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling, from November 1, 2013

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) by reason of service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted service connection for a panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling, effective March 31, 2004.  In a May 2011 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood and increased the disability rating assigned from 30 percent disabling to 70 percent disabling, effective from August 27, 2007.

In April 2012, the Veteran testified at a Travel Board hearing before the Board.  In September 2012, the Board remanded the Veteran's claim for additional development.

The Board denied the Veteran's claim in a November 1, 2013, decision, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion), and a June 2014 Order of the Court vacated the Board's decision that denied the Veteran's claim for an increased initial disability rating above 30 percent for service-connected PTSD prior to August 27, 2007, and above 70 percent after August 27, 2007, because it declined to consider and discuss the issue of TDIU.  In this regard, the Board notes that despite the fact that the Joint Motion was silent as to any inadequacy with respect to the November 1, 2013, decision's denial of an increased rating for PTSD, the Joint Motion requested and obtained the vacatur of the entire decision.  Thus, the Board's March 2017 decision once again set forth that portion of the November 1, 2013, Board decision that denied an increased rating for PTSD through and including the date of the Board decision.  While the Veteran's claim for TDIU also included consideration of entitlement to TDIU prior to the date of the Board's decision, as was also addressed in the March 2017 decision, the Board found that the Veteran's claim for an increased rating for PTSD only pertains to the period following the Board's decision of November 1, 2013.

In December 2014, the Board remanded the Veteran's claim for TDIU for the issuance of a Statement of the Case (SOC), and the RO has complied with this directive. 

This claim was previously before the Board in March 2017, at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the remand portion of the March 2017 decision, the Board directed the RO to provide an SOC on the issue of entitlement to an increased rating for PTSD currently evaluated at 70 percent disabling.  If, and only if, the Veteran filed a timely substantive appeal, the issue was to be returned to the Board.  The Veteran was issued an SOC in September 2017, but there is no indication that the Veteran has filed a substantive appeal.  The appeal period, however, has not run on the Veteran's ability to appeal his claim.  Therefore, the Board finds that it has no alternative but to defer addressing the increased rating claim and the intertwined claim for TDIU until the appeal period has expired or the Veteran submits a timely substantive appeal, VA Form 9. 

Accordingly, the case is REMANDED for the following action:

Following the expiration of the appeal period or the filing of a timely substantive appeal, VA Form 9, readjudicate the remaining claims on appeal. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case, provided an opportunity to respond, and the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


